SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

20
CA 11-01815
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND GORSKI, JJ.


WILLIAM E. DECKER, PLAINTIFF-RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PATRICIA A. DECKER, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


CAROL A. CONDON, BUFFALO, FOR DEFENDANT-APPELLANT.

PALMER, MURPHY & TRIPI, BUFFALO (THOMAS A. PALMER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Janice M.
Rosa, J.), entered November 26, 2010 in a divorce action. The order,
among other things, directed plaintiff to contribute the sum of $2,000
towards defendant’s outstanding legal bills.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Decker v Decker ([appeal No. 2] ___ AD3d
___ [Jan. 31, 2012]).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court